Campbell, C. J.,
delivered the opinion of the court.
Although not as full and formal as is desirable in such case, the list of lands sold to the state in Lincoln county, on the first Monday of January, 1876, may be regarded as certified in conformity to law, and as evidence of title in the state. It appears to have been authenticated as such list by the official signature of the tax-collector, and that meets the legal .requirement.
More than three yeai’s having elapsed after the sale, which was subject to the curative -operation of § 1709 of the code of- 1871, then in full force, any mere irregularity in the proceedings resulting in the sale, cannot be madé available to invalidate it. Nevin v. Bailey, 62 Miss., 433; Gibson v. Berry, 66 Ib., 515; Sigman v. Lundy, Ib., 522.
The cure wrought by time, in its silent flight, under that statute, is always available when claimed, and is declared by the court in every case in which the facts make it applicable, even if invoked in a cause for the first time here. It is not a mere statute of limitations, to be pleaded to be made available, but heals unasked.

Decree reversed, and decree here for complainant; costs in both courts to be taxed to W. C. Coon.